DETAILED ACTION
1.	This Miscellaneous office action is to provive a correction of improper rejections of dependence claims 9, 11, 16 and 18 from non-final office mailed on 03/10/2022. Since claims 9 and 16 depended on allowed subject matter of objected claim 3; and claims 11 and 18 depended on allowed subject matter of objected claim 5. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-2, 4, 6-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al. Pub. No. 2007/0146225.
Regarding claim 1, Fig. 1 and Figs. 18 and 18a of Boss et al. discloses an antenna (paragraph 0054), comprising: a plurality of antenna array parts (top two array antenna 1,1’ and bottom two array antenna  1, 1’ in Figs. 18 and 18a) arranged in a first direction (vertical direction in Figs. 18 and 18a) , each antenna array part (top two array of  1, 1’ or bottom two array 1, 1’ in Figs. 18a and 18b) comprising a plurality of antenna array units (1, 1’ units in Fig. 18) arranged in a second direction (z direction in Fig. 18a) which is perpendicular to the first direction (vertical direction of 1,1’ in Fig. 18a) ; wherein each antenna array unit (top two array antennas 1, 1’ and bottom two array antenna 1,1’  in Figs. 18a and 18b)  comprises a plurality of antenna elements (1,1’ in Fig. 18 and 18a) arranged in the first direction (vertical direction of Fig. 18 and 18a); a first isolated component (11 in Figs. 18 and 18a) is arranged between adjacent two antenna array parts (top two array antenna 1,1’ and bottom two array 
Regarding claim 2. The antenna as described in claim 1, Fig. 18 and 18a further discloses wherein each first isolated component (11) comprises two first separators (two separators of 11) arranged spaced from each other (spaced between two adjacent 11s).  
Regarding claim 4. The antenna as described in claim 1, Figs. 18 and 18a further discloses wherein adjacent two second isolated components (two adjacent of 9s) are arranged symmetrically (symmetrical of two adjacent 9s) about a center line of each antenna array unit (center line of each antenna unit 1, 1’).  
Regarding claim 6. (Original) The antenna as described in claim 1, Fig. 18a further comprising third isolated components (top 11 and bottom 11) arranged on two sides of the antenna (Fig. 18a) in the first direction (Vertical Direction of antenna Fig. 18a).  
Regarding claim 7. (Original) The antenna as described in claim 1, Figs. 18 and 18a further comprising fourth isolated components (left 9 and right 9) arranged on two sides of each antenna array units (1, 1’) in the second direction (horizontal direction).  
Regarding cla1m 8. (Original) The antenna as described in claim 2, Fig. 18 and Fig. 18a further comprising fourth isolated components (left 9 and right 9) arranged on two sides of each antenna array units (1, 1’) in the second direction (horizontal direction).  
Regarding claim 10. (Original) The antenna as described in claim 4, Fig. 18 and Fig. 18a further comprising fourth isolated components (left 9 and right 9) arranged on two sides of each antenna array units (1, 1’) in the second direction (horizontal direction).  
Regarding claim 12. (Original) The antenna as described in claim 6, Fig. 18 and Fig. 18a further comprising further comprising fourth isolated components (left 9 and right 9) arranged on two sides of each antenna array units (1, 1’) in the second direction (horizontal direction).  

Regarding claim 14. The antenna as described in claim 1, Fig. 18a further discloses wherein the antenna (antennal of Fig. 18) is a dual polarized antenna (paragraph 0001).  
Regarding claim 15. (Original) The antenna as described in claim 2, Fig. 18a further discloses wherein the antenna (antennal of Fig. 18) is a dual polarized antenna (paragraph 0001).  
Regarding claim 17. The antenna as described in claim 4, Fig. 18a further discloses wherein the antenna (antennal of Fig. 18) is a dual polarized antenna (paragraph 0001).  
Regarding claim 19. (Original) The antenna as described in claim 6, Fig. 18a further discloses wherein the antenna (antennal of Fig. 18) is a dual polarized antenna (paragraph 0001).  
Regarding claim 20. Boss et al. further discloses a base station (paragraph 0002), comprising the antenna (Fig. 18a) as described in claim 1.

Allowable Subject Matter
4.	Claims 3, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 3, prior art does not teach: wherein each first separator comprises a first separation plate and a plurality of first metal patches arranged on the first separation plate in a spaced manner.  
5.	Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to claim 5, prior art does not teach wherein each second isolated 
Contact Information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/17/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845